 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Sean Rodney Orth,                                         Case No. 2:17-cv-02047-JAD-BNW

 4                        Petitioner

 5             v.                                          Order Granting Unopposed Motion for
                                                                    Extension of Time
 6 Brian Williams, et al.,
                                                                         ECF No. 51
 7                        Respondents

 8

 9            Petitioner Sean Rodney Orth brings this 28 U.S.C. § 2254 petition for a writ of habeas

10 corpus to challenge his 2007 state-court conviction. Orth was given leave to file an amended

11 petition by December 16, 2019, and he moves to extend that deadline to March 16, 2020,

12 because counsel needs additional time to review the large record and conduct further

13 investigation. 1 The motion is unopposed. Good cause appearing,

14            IT IS ORDERED that the Unopposed Motion for Extension of Time [ECF No. 51] is

15 GRANTED. The Petitioner’s deadline to file an amended petition for writ of habeas

16 corpus is extended to March 16, 2020.

17            Dated: January 7, 2020

18                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
19

20

21

22

23
     1
         ECF No. 51.
